Title: To James Madison from James Leander Cathcart, 22 June 1808
From: Cathcart, James Leander
To: Madison, James



Sir,
Madeira 22nd. June 1808.

In mine of 26: April I had the honor to inform you that this Island had been returned to the Porteguese on the 23d. of said Month, since which no alteration whatever has taken place, neither has any thing of moment Occurrd.
By this Conveyance Mrs. Cathcart, has sent a Tub containing some Grape vines of a very superior quality which she Requests Mrs. Madison to accept, with her best Respects.  Very Respectfully I have the honor to Continue Sir Your obedt. Servt.

James Lear. Cathcart

